Case 3:19-CV-30020-I\/|GI\/| Document 1-3 Filed 02/15/19 Page 1 of 2

EXHIBIT C

Case 3:19-Cv-30020-l\/lGl\/l Do-cument 1-3 Filed 02/15/19 Page 2 of 2 - -

 

 

 

 

 

‘ °°°",ET "U""BER Tria| Court of Massa setts
| clvlL AchoN covER sHEET 18 . 812 The Superior Court °h“ l:
FLNNTlFF(S): JEFFREY A. NEECE couNTY
_ HAMPDEN COuNTY
ADDREss: 52 Rldge Tran Road. Wesmeld. MA ou§u p E a } 0 F¢ C 0 L| |qT

 

 

 

_ FILED DEFENDANT($)=
Nov..`.-z 2018

AT|‘ORNEY: Emi|y Sm|t.h-Leel Esq. of SLNLaW. LLC ___L n fay /"

Clty of Chicopee and Sharyn Riiey

 

 

ADDRESS! 46 South Maln St., Sharonl MA 02087 ADDRESS: 17 Springt'leid Sl., Chlcopee, MA 01013

 

City Hail Annex. 274 Front Sl., 3rd Floor, Chicopee. MA 01013

 

 

 

 

aeo: 634223
TYPE OF ACT|ON AND~TRACK DESIGNAT|ON (see reverse side)
CODE NO. TYPE OF ACTION (Specify) TRACK HAS A JURY CLA|M BEEN MADE?
AA1 Breach of Employment Contract & retal. A YES |:] NO

 

 

*lf "Other" please describe:

 

 

. STATEM ENT OF DAMAGES FURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages For
this form, disregard double or treble damage cialms; indicate single damages only.

T
(attach additional sheets as necessary)

A. Documented medical expenses to date:
1. Total hospital expenses $
2. Total doctor expenses $ ___
3. Total chiropractic expenses 5 ._~--__
3
5
5

 

 

 

4. Total physical therapy expenses
5. Total other expenses (describe below)

 

 

Subfotal (A):

 

B. Documented lost wages and compensation to date
C. Documented property damages to dated
D. Reasonabiy anticipated future medical and hospital expenses .....
E. Reasonably anticipated lost wages
F. Other documented items of damages (describe below)

Value of health and life insurance benefits, as well as other employment benefits

 

 

 

£FIMMU!M
l

 

G. Briefly describe plaintiffs lnjury, including the nature and extent of injury:
Reta|iation against Plalntiff resulting in failure to reappoint Plalntiff to a subsequent five-year contract and failure
TOTAL (A-F):$
in the meantime (pending reappointment) to pay his salary and benefits per the existing Employment Contract
CONTRAC LA|MS
(attach additional sheets as necessary)

Prot.'lde a detailed description of ciaims(s):
Retaliation against Plalntiff resulting in, at the least, failure to reappoint Plalntiff to a subsequent five-year Contract TOTALZ $ 610.000

and breach of current Employment Contract by failing to his saia and benefits
Signature of Attorney/Pro Se Plaintiff: X % Date:

RELATED ACT|ONS: P|ease provide the case numberl case name, and county of any related actions pending in the Superior Court. '

 

None.

 

CERT|F|CATION PURSUANT TO SJC RULE 1:18
l hereby certify that | have complied with requirements of Rule 5 of the Supreme Judlcial Court Unlform Rules on Dlspute Resolution (SJC
Rule 1:18) requiring that l provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution

 

 

Signature of Attorney of Record: ‘ Date:

 

Z_

 

